Title: To James Madison from Ebenezer Ford, 25 January 1814
From: Ford, Ebenezer
To: Madison, James


        
          Janry 25th. 1814
        
        The President is Respectfully informed that the undersigned having exhausted the last Dollar that he could command in pursuing means to execute his plan of annoying the enemy upon his own ground, has at the risque of his health, always delicate, encountered through Zeal all the consequent inconveniences inseperable from a soldiers life, and to him peculiarly so by comixing with the Profane Vulgar; but comensurate with the dificulties will be the glory of surmounting them, altho. more have occurd than were reasonably to be expected hope flatters that your excellency will set bounds to their progress, by an order, that I who am attached to Capt Bordmans Light Dragoons, may be detached to New London, New York, or Norfolk, either as shall be most convenient, with an allowance for rations and Provender, with Leave till the first of may to pursue my plans at leisure, by which time, having powder at two places promised I shall be enabled to render important services to my Country.

This your excellency must be satisfied of, when reflecting on the mode of fixing the Trigger; and what Commodore Tingey Certifies, that my Plan can scarcely fail in Tides if the vessel be at anchor; could I have obtained an order from the war Department for the advance bounty, with Leave to have been absent till the time mentioned I should not have solicited your Excellency on the occasion but having an offer of eight hundred weight of Powder with other assistance at New York; it remains whether the same shall be applied to chastise an insulant enemy in a way that can cost government Nothing and may assist in a permanent peace to the saving of millions or that I should remain without the Power of raising my hand against an enemy; a regular discharge would be preferable. Respectfully yr obt & most hbl servt.
        
          Ebenezer Ford
        
      